                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


EXXON MOBIL CORPORATION,                           CV 19-107-BLG-SPW-TJC

             Crossclaim Plaintiff,
                                                   ORDER
vs.

AECOM ENERGY &
CONSTRUCTION, INC.,

                  Crossclaim Defendant.

         Crossclaim Defendant moves for the admission pro hac vice of John R.

Heisse to practice before this Court in the above-named matter with Eric Edward

Nord to act as local counsel. (Doc. 4.) Opposing counsel has been contacted and

does not object to this motion. (Id. at 2.) Mr. Heisse’s application appears to be in

order.

         Accordingly, IT IS HEREBY ORDERED that Crossclaim Defendant’s

motion to admit John R. Heisse pro hac vice is GRANTED on the condition that

Mr. Heisse shall do his own work. This means that Mr. Heisse must do his own

writing, sign his own pleadings, motions, and briefs, and appear and participate

personally. Counsel shall take steps to register in the Court’s electronic filing

system (“CM-ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Heisse, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 16th day of October, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
